UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4011


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL JAMES TAYLOR,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City.          Martin K.
Reidinger, District Judge. (2:11-cr-00022-MR-DLH-10)


Submitted:   October 20, 2014             Decided:   October 29, 2014


Before KEENAN and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jacob H. Sussman, TIN, FULTON, WALKER & OWEN, PLLC, Charlotte,
North Carolina, for Appellant. Anne M. Tompkins, United States
Attorney, William M. Miller, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael       James       Taylor       pled      guilty    to     conspiracy           to

possess     with      intent     to    distribute            more     than     50      grams       of

methamphetamine        and     more       than     500       grams     of     a     mixture        or

substance       containing      methamphetamine,              21     U.S.C.       §§   841,    846

(2012), and was sentenced to a below-Guidelines sentence of 324

months’ imprisonment.               He appeals, claiming that the district

court erred in denying his motion for appointment of a mental

health expert prior to sentencing and that his sentence is both

procedurally and substantively unreasonable.                          We affirm.

            Under 18 U.S.C. § 3006A (2012), the district court

may, at its discretion, authorize appointed counsel “to obtain

investigative, expert, or other services necessary for adequate

representation,” provided the expertise is necessary “and that

the   person     is   financially         unable        to    obtain    them.”         Id.     The

district court’s denial of authorization for an expert witness

is reviewed for abuse of discretion.                         United States v. Hartsell,

127 F.3d 343, 349 (4th Cir. 1997).

            We     find   that      the    district          court    did     not      abuse   its

discretion       in   denying       Taylor’s       motion       for    appointment            of    a

mental health expert to assist with sentencing.                                   The district

court had before it extensive background information in Taylor’s

presentence      report,       as   well    as      information         contained         in   the

motion    and    testimony      presented          at     the      hearing.         The      record

                                               2
clearly establishes that the district court considered all of

this information in fashioning a sentence below the applicable

Guidelines range of 360 months to life imprisonment.

            We review a sentence for reasonableness, applying “an

abuse-of-discretion standard.”               Gall v. United States, 552 U.S.
38, 51 (2007).       We must first review for “significant procedural

error[s],” including, among other things, improperly calculating

the Guidelines range.         Id.      Only if this court finds a sentence

procedurally        reasonable       may     it     consider      its      substantive

reasonableness.        Id.      A sentence imposed within the properly

calculated     Guidelines       range      is     presumed   reasonable        by    this

court.     See Rita v. United States, 551 U.S. 338, 347 (2007);

United States v. Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir.

2010).

            We have reviewed the record on appeal, including the

transcript     of    Taylor’s     sentencing         hearing,     as    well    as    the

parties’ briefs, and find that his sentence is both procedurally

and substantively reasonable.              The court properly calculated the

advisory     Guidelines      range     and       conducted   an    “‘individualized

assessment’ based on the particular facts of the case before

it.”     United States v. Carter, 564 F.3d 325, 330 (4th Cir.

2009).     We find that Taylor cannot overcome the presumption of

reasonableness       accorded    his    sentence.        See      United    States     v.

Susi, 674 F.3d 278, 289 (4th Cir. 2012) (noting that a below-

                                             3
Guidelines   sentence,   like       a    within-Guidelines     sentence,    is

presumed reasonable on appeal).

          We therefore affirm Taylor’s sentence.                We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the       materials   before   this   court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                         4